Opinion by
Judge Lindsay:
The judge of the county court may authorize a tavern keeper to-retail spirituous liquors when he shall deem it expedient to do so. This court has universally recognized the broad discretion allowed to this official upon this subject, and in no instance has reversed his action, unless it was shown- clearly that his discretion had been abused. We cannot say that it has been so shown in this case.
Wherefore, the order granting license to appellee to retail spirituous liquors must be affirmed.